Citation Nr: 1743607	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-21 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left lower extremity disability, to include the knee and foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from September 1956 to May 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of that hearing was prepared and has been included in the record on appeal.  

The issue of entitlement to service connection for a left lower extremity disability, to include the knee and foot, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  In a May 1984 rating decision, the RO denied service connection for a left lower extremity disability.  The Veteran was notified of his procedural and appellate rights, but did not appeal within the applicable time period nor was new and material evidence received in the following year.  

2.  In July 1985, the Veteran submitted a statement which the Board interprets and a request to reopen the claim of service connection for a left lower extremity disability.  

3.  The evidence received since the final May 1984 rating decision denying service connection for a left lower extremity disability includes testimony from the Veteran regarding an in-service left lower extremity injury as well as medical evidence documenting a current disability of the left lower extremity.  This additional evidence, which is neither cumulative nor redundant, bears directly and substantially on the specific matter under consideration and is so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1984 rating decision denying service connection for a left lower extremity disability is final.  38 U.S.C. § 4005(c) (1982) (currently 38 U.S.C.A. § 7105(c) (West 2014)); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983) (currently 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)). 

2.  New and material evidence has been received to reopen the claim of service connection for a left lower extremity disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

A review of the record indicates that in March 1980, the Veteran submitted a claim of service connection for a left leg disability, stating that he had been hospitalized for treatment of that condition during service in January 1957.  

In support of his claim, the RO attempted to obtain the Veteran's service treatment records, but was advised by the service department that they were unavailable.  In an April 1980 letter, the RO asked the Veteran to send any service treatment records in his possession, as well as additional evidence in support of his claim.  The Veteran did not respond.  

In an April 1980 letter, the RO notified the Veteran that his claim had been denied on the basis that the available record did not show that he had been treated for a left leg condition in service nor was there evidence that a left leg disability had been recorded on the report of examination at military discharge.  The Veteran was advised of his procedural and appellate rights but he did not appeal.  

In a March 1981 letter, the Veteran indicated that he was service-connected for left leg and foot disabilities and requested an increased rating for those disabilities.  He indicated that he had been hospitalized for treatment of those disabilities in March 1981.  

The record on appeal contains an admission notice showing that the Veteran was hospitalized at a VA facility in March 1981 for treatment of a mass of the left foot, vascular dorsum.  The clinical records of that treatment, however, are not of record.  

In an April 1981 letter, the RO advised the Veteran that his claim of service connection for a left leg disability had been denied in April 1980 and that, in the absence of new and material evidence, the decision could not be changed.  

In June 1981, the Veteran submitted an application for nonservice-connected pension and asked the RO to review outpatient treatment and hospitalization records from the VAMC in Muskogee, Oklahoma, for the period from February 1981 to May 1981.  He also submitted a July 1981 letter from a private physician who noted that the Veteran had impairment of circulation and dorsal nerve involvement of the top of the left foot.  

In a July 1981 letter, the RO denied the claim for pension as the Veteran did not have wartime service to render him basically eligible for that benefit.  

In a June 1983 statement, the Veteran again indicated that he was rated as service-connected for a left foot disability for which he had been hospitalized at the Muskogee VAMC in May 1983.  He requested an increased rating.  

The record on appeal contains an admission notice indicating that the Veteran had been hospitalized in May 1983 at the Muskogee VAMC for treatment of a mass on the left foot.  Again, however, the clinical records of that treatment are not of record.   

In a June 1983 letter, the RO advised the Veteran that his claim of service connection for a left foot disability had been previously denied and, in the absence of new and material evidence, his claim could not be reopened.  

In August 1983, the Veteran requested reopening of his claim of service connection for a left lower extremity disability.  In support of his claim, he submitted lay statements from three individuals who indicated that after the Veteran returned from active duty, he had had a noticeable left foot problem and a limp in his left foot and leg.  

In an August 1983 rating decision, the RO denied service connection for a left foot disability.  The RO indicated that attempts to obtain the Veteran's service treatment records had been unsuccessful.  The RO denied the claim, finding that the record contained no evidence that the Veteran's left foot disability had been incurred in service.  He was notified of his procedural and appellate rights.  

In September 1983, the Veteran submitted a statement from a physician who noted that the Veteran had a painful left foot and heel with a subluxed left metatarsal arch.  

In a September 1983 rating decision, after reviewing the additional evidence submitted by the Veteran, the RO denied the claim, again finding that the evidence presented did not show that the claimed disability had been incurred in service.  The Veteran was notified of his procedural and appellate rights.  

In April 1984, the Veteran requested reopening of his claim of service connection for a left foot disability.  In support of his claim, the Veteran submitted records he apparently obtained from the National Personnel Records Center (NPRC) which included a record of his admission to the Fort Carson U.S. Army Hospital in January 1957, although the nature of the treatment provided there is not noted.  

In a May 1984 rating decision, after considering the additional evidence, the RO denied the claim, finding that the morning reports received from the service department did not show what treatment the Veteran had received.  He was notified of his procedural and appellate rights, but did not appeal within the applicable time period.  

In July 1985, the Veteran submitted a statement indicating that he wished to disagree with the RO's determination.  The record contains no indication that the RO responded to the Veteran's communication.  

In December 2013, the Veteran requested reopening of his claims of service connection for left knee and foot disabilities.  

In support of his claim, the Veteran submitted a February 2014 Disability Benefits Questionnaire which contains notations of left lower leg or knee arthralgia, symptoms of left hallux valgus, a possible old fracture of the left foot in 1957, and a left lower extremity scar.  The examiner noted that the Veteran had reported that in 1957, he had fallen during an obstacle course and required surgery.  

At his August 2017 Board hearing, the Veteran testified that in January 1957, he sustained injury to his left knee and foot while attempting to navigate an obstacle course.  He testified that he was immediately hospitalized for treatment of his injuries and underwent an operation on his left foot after which his left foot and knee were placed in a cast.  The Veteran indicated that in 1981, following his separation from service, he again underwent surgery to remove a tumor that had formed on his left foot.  He indicated that he felt that the foot condition was the result of his old service injury.  The Veteran also testified that he had continued to have problems with his left foot and leg and currently wore braces on his legs.  He testified that his VA physician at the Muskogee VA Medical Center had advised him that his current disabilities began in service.  The Veteran testified that it was his belief that VA treatment records from the Muskogee VAMC for the period from 1980 to the present were relevant to his claims and should be obtained.  


Applicable Law

New and material evidence

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims received before August 29, 2001, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially on the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in combination with other evidence, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2016).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease. 38 C.F.R. § 3.156(c)(1)(i) (2016).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As set forth above, the Veteran's claim of service connection for a left lower extremity disability was originally denied by the RO in April 1980 on the basis that the available record did not show that he had been treated for a left leg condition in service.  The Veteran did not perfect an appeal within the applicable time period, nor was new and material evidence received in the following year.  

In April 1984, the Veteran requested reopening of his claim of service connection for a left foot disability.  In support of his claim, the Veteran submitted records he apparently obtained from the National Personnel Records Center (NPRC) which included a record of his admission to the Fort Carson U.S. Army Hospital in January 1957, although the nature of the treatment provided is not noted.  

In a May 1984 rating decision, after considering the additional service department records, the RO denied the claim, finding that the morning reports received did not show what treatment the Veteran had received.  The RO determined that absent evidence documenting an in-service left lower extremity injury or disability, the claim was denied.  The Veteran was notified of his procedural and appellate rights, but did not appeal within the applicable time period, nor was new and material evidence received within the following year.  Thus, the decision is final and not subject to revision on the same factual basis.  

In July 1985, the Veteran submitted a statement indicating that he wished to disagree with the RO's determination.  Because this statement was not received within one year of notification of the May 1984 rating decision, it cannot serve as a notice of disagreement with that determination.  38 C.F.R. §§ 20.201, 20.302 (noting that to be considered timely, a notice of disagreement must be filed within one year of notification of the adverse decision being appealed).  The Board finds, however, that because it was unacknowledged by VA, it may serve as a pending request to reopen.  

As set forth above, for claims received before August 29, 2001, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially on the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in combination with other evidence, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

With these considerations, the Board has reviewed all of the evidence which has been submitted by the Veteran or otherwise associated with the claims folder since the last final decision in May 1984.  This additional evidence includes the Veteran's hearing testimony regarding the circumstances surrounding his in-service left lower extremity injury and the treatment he received for it in service.  This additional evidence also includes the February 2014 Disability Benefits Questionnaire which contains notations of a current left lower extremity disability and notes the Veteran's reports of an in-service left lower extremity injury.  

Given the basis for the prior denial, the Board finds that the additional evidence is new and material, as it bears directly and substantially on the specific matter under consideration and is so significant that it must be considered in order to fairly decide the merits of the claim.  For these reasons, the Board finds that the additional evidence received since the final May 1984 rating decision is new and material evidence within the meaning of 38 C.F.R. § 3.156.  The claim is therefore reopened.  

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a left lower extremity disability is granted. 



REMAND

The record on appeal appears to be incomplete.  As set forth above, the Veteran has identified VA clinical records relevant to his claim but the record contains no indication that the necessary efforts to obtain them have been undertaken.  

In addition, the Veteran has not yet been afforded a VA medical examination in connection with the claim.  Given the evidence of record, a VA medical examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 at 84-86 (2006).  

Accordingly, the case  [*24]  is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain records treatment for the period from January 1980 to the present from the Muskogee VA Medical Center.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any current left lower extremity disability, to include disabilities of the left knee and foot.  Access to the Veteran's electronic VA claims folder must be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the record, the examiner should identify any current lower extremity disability found on examination, to include disabilities of the left knee and left foot.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent probability or greater) that any current left lower extremity disability, to include a left knee or foot disability, is causally related to the Veteran's active service or any incident therein, including the injuries he sustained in 1957 on an obstacle course.  

In this regard, the examiner is advised that the Veteran's service treatment records are unavailable and that the absence of clinical evidence of treatment for the claimed disability in service may not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  Thereafter, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


